Name: Commission Regulation (EEC) No 3601/90 of 13 December 1990 amending regulation (EEC) No 626/85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies
 Type: Regulation
 Subject Matter: foodstuff;  distributive trades;  marketing;  trade policy
 Date Published: nan

 No L 350/54 Official Journal of the European Communities 14. 12. 90 COMMISSION REGULATION (EEC) No 3601/90 of 13 December 1990 amending Regulation (EEC) No 626/85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 8 (7) and 20 thereof, Whereas Article 6 of Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegeta ­ bles (3), as amended by Regulation (EEC) No 2202/90 (4), set requirements for approval of storage agencies ; whereas the provisions on this matter of Commission Regulation (EEC) No 626/85 (*), as last amended by Regulation (EEC) No 862/90 (*), should be adjusted accordingly ; whereas the requirements pertaining to physical stocktaking should be made clearer and the frequency of certain communications to the Commission rerduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, (a) which have clean storage facilities of a minimum size such as to guarantee satisfactory preservation of the products purchased, and (b) undertake in writing to comply with the provisions adopted by the Community or laid down by the national authorities in regard to their activities as storage agencies ; this undertaking shall include a commitment to store separately in a specific esta ­ blishment products purchased under Article 8 of Regulation (EEC) No 426/86 and to keep separate records for these products. Approval shall be withdrawn if the requirements indi ­ cated at (a) are no longer met or the storage agency fails to meet the commitments indicated at (b). Member States shall set the storage capacity and minimum hygiene requirements as mentioned at (a) and other requirements for approval of agencies covering in particular conditions of storage, handling of stored products and technical equipment.' 2. Article 2 ( 1 ) is replaced by the following : ' 1 . Storage agencies shall purchase, as provided for in Article 8 ( 1 ) and (2) of Regulation (EEC) No 426/86 :  unprocessed dried figs offered to them between 1 May and 30 June each year,  unprocessed dried grapes offered to them between 1 July and 31 August each year, up to a maximum quantity of 68 000 tonnes of currants and 93 000 tonnes of sultanas ; from the 1994/95 marketing year the total volume of sultanas and currants purchased may not exceed 27 370 tonnes .' 3 . Article 3 (3) and (4) are replaced by the following : '3 . Contracts for currants and sultanas shall be accompanied by the written undertaking specified in Article 3 (2) of Regulation (EEC) No 426/86 . However, if the seller is not the producer of the dried grapes, the undertaking may be replaced by a declara ­ tion by him stating that he has bought the currants from named producers and possesses the undertakings given by them. Proof of the accuracy of the declaration shall be given to the satisfaction of the competent authorities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 626/85 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the purposes of application of Article 8 of Regula ­ tion (EEC) No 426/86 Member States shall grant approval to storage agencies : (') OJ No L 49, 27. 2. 1986, p. 1 . 2) OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 119, 11 . 5 . 1990, p. 74. (&lt;) OJ No L 201 , 31 . 7. 1990, p. 4. 0 OJ No L 72, 13 . 3 . 1985, p. 7. «) OJ No L 90, 5 . 4. 1990, p. 12. 14. 12. 90 Official Journal of the European Communities No L 350/55 7. In Article 21 (2) point (b) is replaced by : '(b) when the purchaser has paid the purchase price and removed the goods and that the security required in order to guarantee that the goods will go to the prescribed use and/or destination has been lodged as provided for in Article 9 of Commission Regulation (EEC) No 569/88 (*). 4 . If the seller is the storage agency, the contract indicated in paragraph 1 shall be considered as concluded when a document giving the details speci ­ fied in that paragraph other than at (e) has been drawn up. In such cases the purchase price shall be consi ­ dered to be the minimum price indicated in Article 2 (3). These dried grapes must be accompanied by a declara ­ tion that it has been found impossible to dispose of them on the market. Weighing and quality control shall be carried out in the presence of the inspectors delegated for this purpose by the competent authori ­ ties . The results of weighing and quality control shall be entered in the stock records provided for.' 4. In Article 7 (2) point (c) is replaced by the following : '(c) specify the quantity applied for and the price fixed ; the quantity may not be greater than that available .' 5 . In Article 8 (2) the second subparagraph is replaced by the following : ' If, taken together, the applications submitted on the same day exceed the quantity available, the storage agency shall allocate that quantity in proportion to the quantities applied for.' 6 . Article 1 5 is replaced by the following : 'Article 15 In the light of the tenders received minimum selling prices shall be set or a decision taken to make no award. Decisions fixing minimum selling prices shall be immediately communicated to the Member State.' 0 OJ No L 55, 1 . 3 . 1988, p. 1 .' 8 . Article 26 (2) is replaced by the following : '2. Storage agencies shall carry out a first physical stocktaking of products in storage on the last day of February in the year following that in which they were purchased. Physical stocktaking shall subsequently be carried out on 31 August of each year. At the time of the physical stocktakings, the quality and the quantity may be checked merely taking of a sample of at least 10 % sample of the various packages in storage.' 9 . In Article 29 point (d) is replaced by the following : '(d) Quantities sold in the course of each month at a price fixed in advance not later than the tenth of the following month.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1990. For the Commission Ray MAC SHARRY Member of the Commission